Citation Nr: 1435877	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  10-36 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for asthma.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1978 to October 1981 and subsequent reserve service. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In his substantive appeal, the Veteran requested a travel board hearing.  The Veteran did not appear for his scheduled hearing on June 13, 2014.  As the Veteran has not explained his absence at the hearing or requested an additional hearing, the Board finds that his hearing request is withdrawn.  38 C.F.R. § 20.704(d) (2013).

With regard to representation, a September 2012 VA Form 21-22a, attempted to appoint Mr. Jerome Ware as his representative.  However, Mr. Ware is not accredited to represent claimants before the VA.  

Under VA regulation, agents and attorneys who commence representation on or after June 23, 2008 must file an application for accreditation with VA's Office of General Counsel.  38 C.F.R. § 14.629 (2013).  Any non-accredited person may, however, act on a one time basis in a single claim if a statement is signed by the attorney and the claimant that no compensation will be charged or paid for the services.  38 C.F.R. § 14.630 (2013).  There is no such agreement signed by the Veteran and Mr. Ware in the claims file.  Therefore, this exception is not applicable in this case. 

A June 2014 letter notified the Veteran that Mr. Ware was not an accredited representative and could not be recognized by VA as such.  The letter also informed the Veteran that he had the right to representation and could appoint an accredited representative but that if he did not respond within 30 days, it would be assumed that he desired to represent himself in this case.  No response was received from the Veteran.  Therefore, the Board will proceed to adjudicate the case on the basis that the Veteran is representing himself.
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.  As will be discussed in greater detail below, during the pendency of the appeal for an increased rating, the matter of unemployability has been raised.  The TDIU claim has been recognized as part and parcel of the increased rating appeal and is before the Board.

The issues of entitlement to an initial rating in excess of 60 percent for asthma and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's asthma was manifested by an Forced Expiratory Volume in one second (FEV-1) of less than 56 percent predicted and required intermittent use of systemic corticosteroids.  


CONCLUSION OF LAW

The criteria for an initial rating of at least 60 percent rating have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.1, 4.7, 4.96, 4.97, Diagnostic Code 6602 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

The appeal for a higher disability rating for the service-connected asthma arises from a disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (2013).

VA has satisfied its duty to assist the Veteran in substantiating his claim pursuant to 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  The Veteran's service treatment records and post-service medical records are of record.  VA provided the Veteran with a VA examination in July 2010 and June 2012.  The examination reports reflect that the examiner reviewed the Veteran's claim file, recorded his current complaints, conducted an appropriate examination, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record, and provided sufficient detail for VA to adjudicate the claim.  

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claim, de novo.  

Legal Criteria 

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

The primary concern in a claim for an increased evaluation is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Additionally, a staged rating is warranted if the evidence contains factual findings that demonstrate distinct periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.

The Veteran's asthma is currently rated under 38 C.F.R. § 4.97, Diagnostic Code 6602 (2013).  Under Diagnostic Code 6602, a 10 percent evaluation is warranted for bronchial asthma when there is evidence of a FEV-1 of 71- to 80-percent of predicated value; FEV-1/Forced vital capacity (FVC) of 71 to 80 percent of predicated value; or intermittent inhalational or oral bronchodilator therapy.  A 30 percent evaluation is warranted for bronchial asthma when there is evidence of an FEV-1 of 56-to 70-percent of predicated value; FEV-1/ FVC of 56 to 70 percent of predicated value; daily inhalational or oral bronchodilator therapy; or inhalational anti-inflammatory medication.  A 60 percent evaluation is warranted with an FEV-1 of 40-to 55-percent of predicated value; FEV-1/FVC of 40 to 55 percent; at least monthly visits to a physician for required care of exacerbations; or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A schedular 100 percent disability rating is warranted for an FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

Pursuant to 38 C.F.R. § 4.96(d) (2013), when applying Diagnostic Codes 6600, 6603, 6604, 6825-6833 and 6840-6845, post-bronchodilator studies are required.  By limiting the use of post-bronchodilator studies to these Diagnostic Codes, the regulation provides that pre-bronchodilator studies may be used when applying Diagnostic Code 6602.  38 C.F.R. § 4.96 (2013).

The Board notes that a veteran is not required to meet each of the stated criteria in order for an increased rating to be assigned.  Rather, he or she need only meet one criterion because the criteria are listed in the alternative.  See Johnson v. Brown, 7 Vet. App. 95 (1994).

Analysis 

Initially, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

The Veteran contends that an initial rating in excess of 30 percent is warranted for his service-connected asthma.  

Of record are private treatment records from Dr. Vangala, M.D., from September 2007 to March 2010.  Pulmonary function testing (PFT) from September 2007 indicated the Veteran's FEV-1 was 50 percent of predicted and his and FEV-1/FVC was 75 percent of predicted.  PFT in December 2007 indicated the Veteran's FEV-1 was 45 percent of predicted and his FEV-1/FVC was 77 percent of predicted.  A June 2007 treatment record indicated that the Veteran had finished his prescribed course of oral prednisone and had started taking Xolair.  

PFT in January 2008 indicated his FEV-1 was 56 percent of predicted and his FEV-1/FVC was 80 percent of predicted.  A January 2008 VA treatment record noted that the Veteran reported that he was disabled and unemployed secondary to his asthma.  He denied any cough, congestion, wheezing, or shortness of breath.  He reported a history of coma secondary to respiratory distress in 2006.  It was noted that the Veteran's asthma was currently treated with advair diskus and that his asthma was stable.  PFT in May 2008 indicated his FEV-1 was 50 percent of predicted and his FEV-1/FVC was 76 percent of predicted.  A May 2008 treatment record noted that the Veteran had been treated with repeated doses of oral steroids in the past, prednisone, but that his need for steroids decreased when he was started on Xolair.  Dr. Vangala characterized the Veteran's asthma as severe and his pulmonary functioning as poor.  

A January 2009 treatment record indicated that the Veteran denied any cough, congestion, wheezing, or shortness of breath.  His lungs were noted to be clear to percussion and auscultation.  A March 2009 treatment record noted that the Veteran's asthma symptoms were controlled and that he was prescribed advair diskus, singulair, and rescue inhalers as needed.  A June 2010 VA treatment record noted that the Veteran had not experienced any recent asthma exacerbations, but used a nebulizer at home.  

The July 2010 VA respiratory examination report indicated the Veteran's basic asthma treatment included daily inhaled bronchodilator, inhaled anti-inflammatory, an oral bronchodilator, and intermittent bronchodilator.  The examiner also noted that the Veteran required intermittent oral steroids 4 or more times per year for approximately 1-2 weeks at a time.  It was noted that the Veteran had not experienced side effects from his current treatment and that his response to treatment had been fair.  Specifically, the Veteran reported that he still experienced some asthma symptoms but that his acute asthma attacks had decreased in frequency and severity.  The Veteran was noted to have a history of non-productive cough several times per day, wheezing approximately 3 times per week, dyspnea on moderate exertion, night sweats, one episode of respiratory failure in 2006, and bronchiectasis.  He also had several acute asthma attacks per year and required several clinical visits per year to treat his exacerbations.  

PFT showed mild obstructive lung defect with mild decrease in diffusing capacity and an insignificant response to bronchodilator.  The Veteran's pre-bronchodilator results were FEV-1 of 60 percent of predicted and FEV-1/FVC of 65.  Post-bronchodilator results were FEV-1 of 63 percent of predicted and FEV-1/FVC of 65.  The Veteran reported that he was unemployed and had been receiving Social Security disability since 1993.  He reported that before medically retiring he was an incinerator operator at a hospital.  With regard to functional impairment, the examiner opined that the Veteran's asthma caused mild impairment between asthma attacks.  The examiner also noted that the Veteran's asthma could affect his usual occupation in the form of shortness of breath with moderate to strenuous aerobic activity, poor endurance, and that he should avoid working in high humidity, extreme temperatures, and in the presence of fumes, all of which could exacerbate his asthma.  

VA Treatment records from August 2011 through June 2012 noted that the Veteran's asthma was stable and that he would be continued on his current management. 

The Veteran was provided another VA respiratory examination in June 2012.  The examination report noted that the Veteran's asthma did not require the use of oral or parenteral corticosteroid medication, oral bronchodilators, antibiotics, oxygen therapy, but required inhalational bronchodilator therapy, inhalational anti-inflammatory medication, and other inhaled medications.  The Veteran was noted to have experienced episodes of respiratory failure; however, the examiner did not detail the dates or nature of those episodes.  PFT showed mild obstructive lung defect with mild decrease in diffusing capacity and an insignificant response to bronchodilator.  The Veteran's pre-bronchodilator results were FEV-1 of 50 percent of predicted and FEV-1/FVC of 65 percent of predicted.  Post-bronchodilator results were FEV-1 of 58 percent of predicted and FEV-1/FVC of 64 percent predicted.  The examiner noted that the Veteran experienced dyspnea upon minimal exertion.   

The evidence indicates that throughout the period on appeal, the Veteran's asthma was manifested by an FEV-1 of less than 56 percent predicted and required intermittent use of systemic corticosteroids.  Accordingly, the Board finds that a 60 percent rating is warranted.

The issue of entitlement to an initial disability rating in excess of 60 percent is remanded to the AOJ.  


ORDER

For the entire period on appeal, entitlement to a disability rating of 60 percent for asthma is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Board finds that further development of the record is needed prior to adjudicating the Veteran's appeals.  

VA's duty to assist includes conducting a thorough and comprehensive medical examination.  Baker v. Derwinski, 2 Vet.App. 315 (1992); Green v. Derwinski, 1 Vet.App. 121 (1991).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

The Veteran's most recent VA respiratory examination was in June 2012.  In a September 2012 statement in support of claim, the Veteran asserted that his asthma had worsened.  In light of the Veteran's assertion, the Board concludes that a new examination is warranted to determine the current extent and severity of his asthma.  38 C.F.R. § 3.159(c)(4)(i) (2013); see Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

As discussed above, the Board finds that a TDIU claim is before the Board as part and parcel of the Veteran's increased rating claim.  A January 2008 VA treatment record noted that the Veteran indicated that he was unemployed and disabled secondary to his asthma.  Additionally, the Veteran filed a formal TDIU claim in September 2012, which was denied in October 2013 and November 2013 rating decisions.  The issue of TDIU remains before the Board as part and parcel of the Veteran's increased rating claim.  As the evidence suggests that the most recent VA examination report may not reflect the current nature and severity of the Veteran's service-connected asthma, the medical evidence of record is inadequate to adjudicate the Veteran's claim for TDIU and the claim must be remanded.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all treatment records for the Veteran from October 2013 to the present from the VA Medical Center (VAMC) in Dublin, Georgia, and any associated outpatient clinics.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his asthma.  The claims file should be provided to and reviewed by the examiner.

The VA examiner must address the following in his/her report. 

a.  Detail the Veteran's FEV-1and FEV-1/FVC. 

b.  Detail the nature and frequency of the Veteran's asthma attacks.  State whether any of his asthma attacks were manifested by episodes of respiratory failure.  If the Veteran experienced episodes of respiratory failure, detail the nature and frequency of such attacks.

c.  State whether the Veteran's bronchial asthma requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

d.  Detail and address the impact any service-connected disability (ies), to include his asthma, has on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When addressing the functional limitations, the examiner should not consider the effects of age or any nonservice-connected disabilities.  

A complete rationale should be given for any opinion provided.

3.  Thereafter, readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


